DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for allowance:
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests alone or in combination that (1) an optical substrate, comprising a combination of various elements as claimed, more specifically, the combination of “a base having translucency and including a recessed portion; a translucent layer having translucency; and a lens layer that is disposed between the recessed portion of the base and the translucent layer and includes a lens assembly including a plurality of lenses, wherein the lens assembly and the recessed portion of the base are disposed with a space therebetween, the lens layer includes a through hole that is disposed through the lens layer in a thickness direction, and the translucent layer is disposed over the through hole and includes a connection portion that is in contact with a bottom surface of the recessed portion through the through hole” as set forth in claim 1; and (2) a method for manufacturing an optical substrate, comprising a combination of various elements as claimed, more specifically, the combination of “forming a base having translucency; forming, on the base, a lens layer including a lens assembly including a plurality of lenses; and forming, on the lens layer, a translucent layer having translucency, wherein a through hole that extends through the lens layer in a thickness direction is formed during the formation of the lens layer, a space is formed between the lens assembly and the base by etching using the through hole after the formation of the lens layer and before the formation of the translucent layer, and the through hole is filled by the translucent layer during the formation of the translucent layer” as set forth in claim 12.
Claims 2-11 are allowed since they depend either directly or indirectly on the allowed claim 1.

Cited but not applied prior art:
Isaka et al. (JP 2003-3239808) disclose (at least in Fig. 13) an optical substrate, comprising a base (a lens array 34 considered as a base) having translucency; a translucent layer (a lens array 31 considered as a translucent layer) having translucency; a lens layer (a lens array 33 considered as a lens layer) that is disposed between the base 34 and the translucent layer 31 and includes a lens assembly including a plurality of lenses, wherein the lens assembly (i.e. middle portion of the lens layer 33) and the base 34 are disposed with a space (a gap 40) therebetween; the lens layer 33 includes a through hole that be disposed through the lens layer in a thickness direction (Fig. 13; par. [0063]: through holes formed in lens arrays 32, 33 and 34); and the translucent layer 31 is disposed over the through hole ([par. [0063]: alignment key 35 erected from the lens array 31, and through holes through which the alignment keys 35 pass are formed in other lens arrays 32, 33 and 34).

Isaka et al. (JP 2003-329808) also disclose (Fig. 13) a method for manufacturing an optical substrate comprising forming a base 34 having translucency; forming, on the base, a lens layer 33 including a lens assembly including a plurality of lenses; and forming, on the lens layer, a translucent layer 31 having translucency, wherein a through hole that extends through the lens layer in a thickness direction is formed during the formation of the lens layer (par. [0063]).
However, Isaka et al. lack disclosure of a space is formed between the lens assembly and the base by etching using the through hole after the formation of the lens layer and before the formation of the translucent layer, and the through hole is filled by the translucent layer during the formation of the translucent layer.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- July 31, 2021